Ally Fin. Inc. v Pennick (2019 NY Slip Op 08066)





Ally Fin. Inc. v Pennick


2019 NY Slip Op 08066


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1027 CA 19-00959

[*1]ALLY FINANCIAL INC., PLAINTIFF-RESPONDENT,
vKEIRSHAE A. PENNICK, DEFENDANT-APPELLANT. 


WESTERN NEW YORK LAW CENTER, BUFFALO (MATTHEW A. PARHAM OF COUNSEL), FOR DEFENDANT-APPELLANT. 
KIRSCHENBAUM & PHILLIPS, LLP, FARMINGDALE (LOVE AHUJA OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Erie County Court (Michael F. Pietruszka, J.), dated August 22, 2018. The order affirmed a judgment of the Buffalo City Court. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 25, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court